DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed November 5, 2020, with respect to the Double Patenting Rejection under U.S.C. 101 of claims 54-78 and 82 have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. However, a non-statutory double patenting rejection has been issued in the Instant Rejection.
Applicant's arguments filed November 5, 2020, have been fully considered but they are not persuasive. 
On pages 8-10 of Remarks, Applicant argues that the prior art to Suzuki et al. (US Publication 2016/0028227) changes the principal of operation of the primary reference directed to Cho et al. (US Publication 2018/0124904). In particular, the Applicant asserts that composite element 14 of Cho (see Figure 2) is a porous body allowing the material to protect the discharge electrodes from damage due to discharge through the gap. Furthermore, the Applicant argues that by incorporating the overvoltage protection element of Suzuki into the invention of Cho, the device of Cho would necessarily be converted into a gap discharge device.
The Examiner respectfully disagrees with the above assertion. First, both Suzuki and Cho are directed towards an ESD Protection Device. The prior art to Cho has been relied upon to teach the use of an overvoltage protection device in conjunction with a separating insulating layer to provide for an ESD protection element that is durable against repeated uses and has a decreased fluctuation in discharge properties. Indeed Suzuki discloses both a gap and insulating regions that comprise an ESD protection device (See Figure 7 of Suzuki, ¶69). . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 54-78 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/195,159(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/195,159 discloses all of the limitations of the Instant Application.
In re claim 54, Application 16/195,159 discloses a dual-function overvoltage protection device comprising: 
at least one ESD protection couple comprising: 
discharge electrodes in a plane; 
a gap insulator between said discharge electrodes in said plane; 
an overvoltage protection element parallel to said discharge electrodes; and 
a primary insulator layer between said discharge electrodes and said overvoltage protection element; 
and a capacitive couple. (Claim 1, Claim 19)
In re claim 55, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 54, as explained above. Application 16/195,159 further discloses wherein said overvoltage protection element comprises a conductor and a secondary material. (Claim 1)
In re claim 56, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 55, as explained above. Application 16/195,159 further discloses said overvoltage protection element has a ratio of said conductor to said secondary material of at least 50 vol % to no more than 90 vol%. (Claim 2)
In re claim 57, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 55, as explained above. Application 16/195,159 further discloses wherein said conductor is selected from the group consisting of La, Ni, Go, Cu, Zn, Ru, Ag, Pd, Pt, W, Fe or Bi. (Claim 3)
In re claim 58, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 55, as explained above. Application 16/195,159 further discloses wherein said secondary material is selected from the group consisting of a ceramic, a glass and a semiconductor. (Claim 4)
In re claim 59, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 58, as explained above. Application 16/195,159 further discloses wherein ceramic is selected from the group consisting of barium titanate and tantalum nitride. (Claim 5)
In re claim 60, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 54, as explained above. Application 16/195,159 further discloses wherein at least one of said primary insulator or said gap insulator has a permittivity of less than 100. (Claim 6)
In re claim 61, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 60, as explained above. Application 16/195,159 further discloses wherein said permittivity is less than 50. (Claim 7)
In re claim 62, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 54, as explained above. Application 16/195,159 further discloses wherein said primary insulator layer has a thickness of at least 1 pm to no more than 10 µm. (Claim 8)
In re claim 63, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 54, as explained above. Application 16/195,159 further discloses wherein said primary insulator layer is selected from the group consisting of calcium zirconate, non- stoichiometric barium titanium oxide; barium rare-earth oxide; titania; calcium titanate, strontium titanate, zinc magnesium titanate, zirconium tin titanate and combinations thereof. (Claim 9)
In re claim 64, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 63, as explained above. Application 16/195,159 further discloses wherein said non- stoichiometric barium titanium oxide is selected from the group consisting of Ba2Ti9O2o or BaTi409. (Claim 10)
In re claim 65, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 63, as explained above. Application 16/195,159 further discloses wherein said barium rare-earth oxide contains neodymium or praseodymium. (Claim 11)
In re claim 66, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 63, as explained above. Application 16/195,159 further discloses wherein said titania is doped titania. (Claim 12)
In re claim 67, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 54, as explained above. Application 16/195,159 further discloses comprising no more than 20 ESD protection couples. (Claim 13)
In re claim 68, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 67, as explained above. Application 16/195,159 further discloses comprising no 3 to 10 said ESD protection couples. (Claim 14)
In re claim 69, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 54, as explained above. Application 16/195,159 further discloses comprising an internal secondary insulating layer between adjacent said ESD protection couples. (Claim 15)
In re claim 70, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 54, as explained above. Application 16/195,159 further discloses wherein said discharge electrodes comprises at least one metal selected from the group consisting of nickel, tungsten, molybdenum, aluminum, chromium, copper or an alloy thereof. (Claim 16)
In re claim 71, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 54, as explained above. Application 16/195,159 further discloses wherein said discharge electrodes comprises nickel. (Claim 17)
In re claim 72, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 54, as explained above. Application 16/195,159 further discloses comprising external terminations. (Claim 18)
In re claim 73, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 54, as explained above. Application 16/195,159 further discloses wherein said capacitive couple comprises a floating electrode. (Claim 20)
In re claim 74, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 54, as explained above. Application 16/195,159 further discloses having a trigger voltage of at least 20% higher than the working voltage of the device. (Claim 26)
In re claim 75, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 54, as explained above. Application 16/195,159 further discloses having a capacitance of at least 100 pF to no more than 23,000 pF. (Claim 21)
In re claim 76, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 75, as explained above. Application 16/195,159 further discloses having a capacitance of at least 1000 pF to no more than 23,000 pF. (Claim 21)
In re claim 77, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 55, as explained above. Application 16/195,159 further discloses having a leakage current of no more than 5000 nA. (Claim 27)
In re claim 78, Application 16/195,159 discloses the dual-function overvoltage protection device of claim 77, as explained above. Application 16/195,159 further discloses having a leakage current of less than 1000 nA. (Claim 28)

2.	Claims 79-82 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/195,159 in view of Cho et al. (US Publication 2018/0124904). 
In re claim 79, Application No. 16/195,159 discloses the overvoltage protection device of claim 78, as explained above. Application No. 16/195,159 does not disclose having a leakage current of no more than 50 nA. 
However, Cho discloses minimizing leakage current from flowing by maintaining an insulation resistance state (¶63). It would have been obvious to one having ordinary skill in the art at the time the invention was made to minimize the leakage current as taught by Cho to prevent circuit damage and electrical shock, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 80, Application No. 16/195,159 in view of Cho discloses the overvoltage protection device of claim 79, as explained above. Application No. 16/195,159 does not disclose having a leakage current of no more than 5 nA. 
However, Cho discloses minimizing leakage current from flowing by maintaining an insulation resistance state (¶63). It would have been obvious to one having ordinary skill in the art at the time the invention was made to minimize the leakage current as taught by Cho to prevent circuit damage and electrical shock, since it has been held that discovering an optimum In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 81, Application No. 16/195,159 in view of Cho discloses the overvoltage protection device of claim 80, as explained above. Application No. 16/195,159 does not disclose having a leakage current of no more than 1 nA. 
However, Cho discloses minimizing leakage current from flowing by maintaining an insulation resistance state (¶63). It would have been obvious to one having ordinary skill in the art at the time the invention was made to minimize the leakage current as taught by Cho to prevent circuit damage and electrical shock, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 82, Application No. 16/195,159 discloses the overvoltage protection device of claim 54, as explained above. Application No. 16/195,159 does not disclose wherein said primary insulating layer is thinner than a minimum separation distance between internal electrodes of said capacitive couple. However, Cho discloses the thickness of the primary insulating layer is proportional to the probability of short-circuiting and fluctuation in electrical properties (¶20). Further, it is well-known in the art that the distance between internal electrodes of a capacitive couple is proportional to the capacitance of the device. It would have been an obvious matter of design choice to determine a thickness of the primary insulating layer and dielectric layers between internal electrodes to create a desired balance between the probability of short-circuiting failure, fluctuation in electrical properties, and capacitance of the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54-68 and 70-82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Publication 2018/0124904) in view of Suzuki et al. (US Publication 2016/0028227).

In re claim 54, Cho discloses an overvoltage protection device comprising:
at least one ESD protection couple comprising: 
discharge electrodes (311, 312 – Figure 17, ¶45) in a plane (Figure 17); 
a gap insulator (320 – Figure 17, ¶45, ¶48) between said discharge electrodes (311, 312 – Figure 17) in said plane, and
a capacitive couple (2000, 4000 – Figure 17, ¶45).

a primary insulator layer between said discharge electrodes and said overvoltage protection element.
Suzuki discloses an overvoltage protection element (14 – Figure 1, ¶31) parallel to planar discharge electrodes (12, 13 – Figure 1, ¶31) wherein said overvoltage protection element comprises a conductor and a secondary material (¶50); and 
a primary insulator layer (17, 18 – Figure 1, ¶50) between said discharge electrodes (12, 13 – Figure 1) and said overvoltage protection element (14 – Figure 1).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that  is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
	In re claim 55, Cho in view of Suzuki discloses the dual-function overvoltage protection device of claim 54, as explained above. Cho does not disclose wherein said overvoltage protection element comprises a conductor and a secondary material.
Suzuki discloses an overvoltage protection element (14 – Figure 1, ¶31) parallel to planar discharge electrodes (12, 13 – Figure 1, ¶31) wherein said overvoltage protection element comprises a conductor and a secondary material (¶50); and 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that  is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 56, Cho in view of Suzuki discloses the overvoltage protection device of claim 55, as explained above. Cho does not disclose wherein said overvoltage protection 
Suzuki discloses the amount of conductive material and insulating material used in the discharge electrode is proportional to improving the discharge properties and cost of production (¶61-63). It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the proper amount of conductive material and insulating material to form the discharge electrodes by balancing discharge properties and the cost of manufacture, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 57, Cho in view of Suzuki discloses The overvoltage protection device of claim 55, as explained above. Cho does not disclose wherein said conductor is selected from the group consisting of La, Ni, Co, Cu, Zn, Ru, Ag, Pd, Pt, W, Fe or Bi.
	Suzuki discloses said conductor is selected from the group consisting of La, Ni, Co, Cu, Zn, Ru, Ag, Pd, Pt, W, Fe or Bi (¶62).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that  is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 58, Cho in view of Suzuki discloses the overvoltage protection device of claim 55, as explained above. Cho does not disclose wherein said secondary material is selected from the group consisting of a ceramic, a glass and a semiconductor. 
Suzuki discloses wherein said secondary material is selected from the group consisting of a ceramic, a glass and a semiconductor (¶63).

In re claim 59, Cho in view of Suzuki discloses the overvoltage protection device of claim 58, as explained above. Cho does not disclose wherein ceramic is selected from the group consisting of barium titanate and tantalum nitride.
Suzuki discloses wherein ceramic is selected from the group consisting of barium titanate and tantalum nitride (¶63; Note that two elements can be used in combination).
 It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that  is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 60, Cho in view of Suzuki discloses the overvoltage protection device of claim 54, as explained above. Cho does not disclose wherein at least one of said primary insulator or said gap insulator has a permittivity of less than 100. However, Cho discloses the mixing ratio of conductive and insulating materials forming the gap insulator affects the predetermined discharge starting voltage (¶56), and thus permittivity of the gap insulator. It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the proper amount of conductive material and insulating material to form the gap insulator to achieve a desired discharge starting voltage, and thus, affecting the permittivity of the material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 61, Cho in view of Suzuki discloses the overvoltage protection device of claim 60, as explained above. Cho does not disclose wherein at least one of said primary insulator or said gap insulator has a permittivity of less than 50. However, Cho discloses the mixing ratio of conductive and insulating materials forming the gap insulator affects the predetermined discharge starting voltage (¶56), and thus permittivity of the gap insulator. It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the proper amount of conductive material and insulating material to form the gap insulator to achieve a desired discharge starting voltage, and thus, affecting the permittivity of the material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 62, Cho in view of Suzuki discloses the overvoltage protection device of claim 54, as explained above. Cho does not disclose said primary insulator has a thickness of at least 1 µm to no more than 10 µm.
Suzuki discloses said primary insulator (17, 18 – Figure 1) has a thickness of at least 1 µm to no more than 10 µm (¶74).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that  is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 63, Cho in view of Suzuki discloses the overvoltage protection device of claim 54, as explained above. Cho does not disclose wherein said primary insulator layer is selected from the group consisting of calcium zirconate, non-stoichiometric barium titanium oxide, barium rare-earth oxide, titania, calcium titanate, strontium titanate, zinc magnesium titanate, zirconium tin titanate and combinations thereof.

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that  is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 64, Cho in view of Suzuki discloses the overvoltage protection device of claim 63, as explained above. Cho does not disclose wherein said non-stoichiometric barium titanium oxide is selected from the group consisting of Ba2Ti9O2o or BaTi4O9.
Suzuki discloses wherein said non-stoichiometric barium titanium oxide is selected from the group consisting of Ba2Ti9O2o or BaTi4O9 (¶39; Note that Cho discloses calcium zirconate as required by claim 9).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that  is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 65, Cho in view of Suzuki discloses the overvoltage protection device of claim 63, as explained above. Cho does not disclose said barium rare-earth oxide contains neodymium or praseodymium.
Suzuki discloses wherein said barium rare-earth oxide contains neodymium or praseodymium (¶39; Note that Cho discloses calcium zirconate as required by claim 9).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide 
In re claim 66, Cho in view of Suzuki discloses the overvoltage protection device of claim 63, as explained above. Cho does not disclose wherein said titania is doped titania.
Suzuki discloses wherein said titania is doped titania (¶39; Note that Cho discloses calcium zirconate as required by claim 9).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the overvoltage protection element of Suzuki to provide for an ESD protection element that  is durable against repeated uses and has a decreased fluctuation in discharge properties (¶9 – Suzuki). 
In re claim 67, Cho in view of Suzuki discloses the overvoltage protection device of claim 54, as explained above. Cho further discloses comprising no more than 20 ESD protection couples (3000 - Figure 17, ¶45). 
In re claim 68, Cho in view of Suzuki discloses the overvoltage protection device of claim 64, as explained above. Cho further discloses comprising 3 to 10 said ESD protection couples (320a-320f – Figure 21, ¶91).
In re claim 70, Cho in view of Suzuki discloses the overvoltage protection device of claim 54, as explained above. Cho further discloses wherein said discharge electrodes (311, 321a and 312, 321b – Figure 7, ¶57) comprises at least one metal selected from the group consisting of nickel, 22tungsten, molybdenum, aluminum, chromium, copper, palladium, silver or an alloy thereof (¶60).
In re claim 71, Cho in view of Suzuki discloses the overvoltage protection device of claim 70, as explained above. Cho further discloses wherein said discharge electrodes (311, 321a and 312,32b – Figure 7) comprises nickel (¶60).
In re claim 72, Cho in view of Suzuki discloses the overvoltage protection device of claim 54, as explained above. Cho further discloses external terminations (5100, 5200 – Figure 17, ¶45).
In re claim 73, Cho in view of Suzuki discloses the overvoltage protection device of claim 54, as explained above. Cho further discloses wherein said capacitive couple comprises a floating electrode (¶90, Figure 17).
In re claim 74, Cho in view of Suzuki discloses the overvoltage protection device of claim 54, as explained above. Cho does not explicitly disclose having a trigger voltage which is at least 20% higher than working voltage. Cho discloses that varying the mixing ratio of the conductive and insulating elements of the gap insulator along with the porosity of the insulating material affects the predetermined starting discharge voltage (¶56 ¶100). It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a proper material for the gap insulator to achieve a device that provides ESD protection at a desired voltage for the purposes of a circuit application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 75, Cho in view of Suzuki discloses the overvoltage protection device of claim 54, as explained above. Cho does not explicitly disclose having a capacitance of at least 100 pF to no more than 23,000 pF. Cho discloses the capacitance of the device is proportional to the internal electrode overlap area (¶79). Further, it is well-known in the art at the effective filing date of the invention that altering the number of electrodes and area of overlap of internal electrodes is proportional to the capacitance of the device. It would have been an obvious matter of design choice to altering the size of the internal electrode layers or altering the size of the electronic component to accommodate a desired number of internal electrodes to achieve a In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 76, Cho in view of Suzuki discloses the overvoltage protection device of claim 75, as explained above. Cho does not explicitly disclose having a capacitance of at least 1000 pF to no more than 23,000 pF. Cho discloses the capacitance of the device is proportional to the internal electrode overlap area (¶79). Further, it is well-known in the art at the effective filing date of the invention that altering the number of electrodes and area of overlap of internal electrodes is proportional to the capacitance of the device. It would have been an obvious matter of design choice to altering the size of the internal electrode layers or altering the size of the electronic component to accommodate a desired number of internal electrodes to achieve a desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 77, Cho in view of Suzuki discloses the overvoltage protection device of claim 54, as explained above. Cho does not explicitly disclose having a leakage current of no more than 5000 nA. However, Cho discloses minimizing leakage current from flowing by maintaining an insulation resistance state (¶63). It would have been obvious to one having ordinary skill in the art at the time the invention was made to minimize the leakage current as taught by Cho to prevent circuit damage and electrical shock, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In re claim 78, Cho in view of Suzuki discloses the overvoltage protection device of claim 77, as explained above. Cho does not explicitly disclose having a leakage current of no more than 1000 nA. However, Cho discloses minimizing leakage current from flowing by It would have been obvious to one having ordinary skill in the art at the time the invention was made to minimize the leakage current as taught by Cho to prevent circuit damage and electrical shock, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 79, Cho in view of Suzuki discloses the overvoltage protection device of claim 78, as explained above. Cho does not explicitly disclose having a leakage current of no more than 50 nA. However, Cho discloses minimizing leakage current from flowing by maintaining an insulation resistance state (¶63). It would have been obvious to one having ordinary skill in the art at the time the invention was made to minimize the leakage current as taught by Cho to prevent circuit damage and electrical shock, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 80, Cho in view of Suzuki discloses the overvoltage protection device of claim 79, as explained above. Cho does not explicitly disclose having a leakage current of no more than 5 nA. However, Cho discloses minimizing leakage current from flowing by maintaining an insulation resistance state (¶63). It would have been obvious to one having ordinary skill in the art at the time the invention was made to minimize the leakage current as taught by Cho to prevent circuit damage and electrical shock, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 81, Cho in view of Suzuki discloses the overvoltage protection device of claim 80, as explained above. Cho does not explicitly disclose having a leakage current of no more than 1 nA. However, Cho discloses minimizing leakage current from flowing by It would have been obvious to one having ordinary skill in the art at the time the invention was made to minimize the leakage current as taught by Cho to prevent circuit damage and electrical shock, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In re claim 82, Cho in view of Suzuki discloses the dual-function overvoltage protection device of claim 54, as explained above. Cho does not explicitly disclose wherein said primary insulating layer is thinner than a minimum separation distance between internal electrodes of said capacitive couple. However, Cho discloses the thickness of the primary insulating layer is proportional to the probability of short-circuiting and fluctuation in electrical properties (¶20). Further, it is well-known in the art that the distance between internal electrodes of a capacitive couple is proportional to the capacitance of the device. It would have been an obvious matter of design choice to determine a thickness of the primary insulating layer and dielectric layers between internal electrodes to create a desired balance between the probability of short-circuiting failure, fluctuation in electrical properties, and capacitance of the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).






Claim 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Publication 2018/0124904) in view of Suzuki et al. (US Publication 2016/0028227) and in further view of Urakawa (US Publication 2009/0067113).
In re claim 69, Cho in view of Suzuki discloses the overvoltage protection device of claim 54, as explained above. Cho does not explicitly disclose an internal secondary insulating layer between adjacent said ESD protection couples.
Urakawa discloses an internal secondary insulating layer (102 between 114 and 124 – Figure 11, ¶110) between adjacent ESD protection couples (110 and 120 – Figure 11, ¶110).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the multiple ESD protection coupling structures of Urakawa to reduce the number of ESD protection devices required in an electronic device and enable the downsizing of a circuit in an electronic device (¶111 – Urakawa).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848